Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on March 29, 2022 have been entered. Claims 1-3, 6-11, 13-16, and 18-22 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6-11, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being obvious over Verbeck, WO 2017/069979, herein referred to as Verbeck, and in view of Kasten et al., US 2020/0182842, herein referred to as Kasten.

5.	Regarding claim 1, Verbeck discloses a sensor attached to a vehicle (Paragraph 00103), controlling the vehicle to move toward a system (Paragraph 00111), providing the sensed data to a detection module including computer-executable code stored in non-volatile memory (Paragraph 0066), using the detection module to generate a vector based on the plurality of probability distribution curves; wherein the vector points to a location of the system (Paragraph 0083). Verbeck also discloses using multiple Gaussian dispersions to model the dispersion of a chemical across a given landscape (Paragraph 00172), but fails to disclose using a raster scan to generate the data from which the distribution curves are based on, controlling the sensor and vehicle to perform a plurality of raster scans, and the plurality of raster scans being a first planar scan in one plane, a second planar scan in a second plane, and a third planar scan in a third plane. However, Kasten discloses detecting a gas plume by moving back and forth in a serpentine manner (Paragraph 0061). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to include a raster scan pattern as this would be an efficient way to ensure that there is sufficient data being collected and there are no spatial gaps in data. The motivation to do this would be to ensure that the data collected is reliable and no spatial gaps in data are present.
	Verbeck discloses multiple Gaussian dispersion calculations for a given region (Paragraph 00172), but fails to disclose performing multiple raster scans for collecting the data. However, Kasten discloses raster scanning (Paragraph 0061), as well as scanning at different heights to increase resolution (Paragraph 0054). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to perform raster scans in a first, second, and third plane. The motivation to do this would be to increase the resolution of the scanned data. For instance, if a scan at one elevation does not yield adequate results, the machine could lower its elevations and perform the scan again, allowing a better resolution. This process could continue for more scan elevations to further increase the resolution.

Regarding claim 2, the limitations of claim 1 are obvious in light of Verbeck in view of Kasten. Verbeck further discloses the sensor attached to the vehicle is a VOC sensor attached to the drone (see paragraphs 00103 and 00158).

	Regarding claim 3, the limitations of claim 1 are obvious in light of Verbeck in view of Kasten. Verbeck further discloses the location of the system is a leak location of an oil and gas pipeline system (see paragraph 0094).

	Regarding claim 6, the limitations of claim 1 are obvious in light of Verbeck in view of Kasten. The limitations of claim 6 are similar to elements of claim 1 (raster scanning, multiple planes of scanning, see reasoning in view of Kasten). The rationale used in claim 1 for these elements is the same for claim 6.

	Regarding claim 7, the limitations of claim 1 are obvious in light of Verbeck in view of Kasten. Verbeck discloses generating a plurality of juxtaposed Gaussian curves (Paragraph 0172). The limitation of a hotspot is obvious as contour plots of Gaussian chemical dispersion in an area will have higher values indicating a higher concentration; this will be seen as a ‘hotspot’ of the given chemical. The limitation of the Gaussian curves being based on raster scan data are obvious in view of Kasten as seen in claim 1. The rationale used in claim 1 for these elements is the same for claim 7.

	Regarding claim 8, the limitations of claim 7 are obvious in light of Verbeck in view of Kasten. Verbeck further discloses the hotspot being a maximum VOC concentration (Paragraph 00172). Verbeck doesn’t explicitly disclose a ‘hotspot’, however, this is obvious and can be seen in the rationale regarding ‘hotspot’ in claim 7. The limitation of a VOC is also seen in claim 2 and the rationale within is the same.

	Regarding claim 9, the limitations of claim 1 are obvious in light of Verbeck in view of Kasten. Verbeck further discloses a geographic location sensor and an altitude sensor (Paragraph 00121). The GPS sensor disclosed by Verbeck is able to determine geographic location, as well as altitude; all GPS sensors are able to do this. The VOC sensor is also disclosed similar to claim 2.

	Regarding claim 21, the limitations of claim 7 are obvious in light of Verbeck in view of Kasten. Verbeck discloses a plurality of juxtaposed Gaussian curves (Paragraph 0172; also see rationale in claim 7 above), but fails to disclose generating these juxtaposed Gaussian curves for different planar raster scans. However, Kasten discloses raster scanning (Paragraph 0061), as well as scanning at different heights (Paragraph 0054). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to include performing juxtaposition of Gaussian curves for multiple planar raster scans. The motivation to do this would be to determine the concentration patterns at various heights. For example, if there is a dispersion of chemicals in the air, the concentration at different heights may not be located uniformly. For instance, if there is a strong head wind, the concentration at a higher elevation may be lower, and the strongest concentration may not be anywhere near the location of the leak.

	Regarding claim 22, the limitations of claim 21 are obvious in light of Verbeck in view of Kasten. Verbeck discloses a plurality of juxtaposed Gaussian curves (Paragraph 0172; also see rationale in claim 7 above), as well determining a directional line towards the source by observing the peak of distribution (Paragraph 0083), but fails to disclose spearing a vector through the maximum VOC concentrations in each of the juxtaposed Gaussian curves in each scanned plane. However, Kasten discloses raster scanning (Paragraph 0061), as well as scanning at different heights (Paragraph 0054). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to include using a vector to point through the maximum concentrations in multiple Gaussian distributions in different scanning planes. The motivation to do this would be to accurately determine the leak source as well as the characteristics. For instance, if a scan plane that is higher in elevation and a scan plane at a lower elevation have maximum concentrations that are far apart, this might indicate how much the leak is being affected by a strong wind. Also, by tracing a line through each of the maximum concentrations in each plane, the source can be easily found as concentration intensity will increase as one gets closer to a leak (higher PPM). 

	Regarding claims 10, 11, 13, and 15, as well as 16 and 19, the limitations disclosed are similar to those in claims 1-3, 6-9, and 21. The rationale for the limitations in claims 10, 11, 13, and 15, as well as 16 and 19 are seen in the above claims of 1-3, 6-9, and 21.

	Regarding claim 14, the limitations of claim 10 are obvious in light of Verbeck in view of Kasten. Verbeck discloses a plurality of juxtaposed Gaussian curves (Paragraph 0172; also see rationale in claim 7 above), as well determining a directional line towards the source by observing the peak of distribution (Paragraph 0083), but fails to disclose spearing a vector through the maximum VOC concentrations in each of the juxtaposed Gaussian curves in each scanned plane. However, Kasten discloses raster scanning (Paragraph 0061), as well as scanning at different heights (Paragraph 0054). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to include using a vector to point through the maximum concentrations in multiple Gaussian distributions in different scanning planes. The motivation to do this would be to accurately determine the leak source as well as the characteristics. For instance, if a scan plane that is higher in elevation and a scan plane at a lower elevation have maximum concentrations that are far apart, this might indicate how much the leak is being affected by a strong wind. Also, by tracing a line through each of the maximum concentrations in each plane, the source can be easily found as concentration intensity will increase as one gets closer to a leak (higher PPM).

	Regarding claim 18, the limitations of claim 17 are obvious in light of Verbeck in view of Kasten, as seen with the reasoning above for the claim set of 10-17 and 19-20. Verbeck in view of Kasten discloses raster sensing in multiple planes, as seen in claim 6. However, Verbeck in view of Kasten fails to explicitly disclose any of the sensing planes being vertical. However, this is an obvious variation of the planes used in Verbeck in view of Kasten because by definition, planes could be in any orientation, so long as the surface is flat. The motivation to sense in a vertical plane would be to have a quicker way of gathering data relevant to a ‘hotspot’. For example, one could do multiple horizontal planar scans to determine a general location of the ‘hotspot’ and then perform one or more vertical plane scan to gather an increased resolution of the ‘hotspot’.

Regarding claim 20, the limitations of claim 16 are obvious in light of Verbeck in view of Kasten. Verbeck discloses a plurality of juxtaposed Gaussian curves (Paragraph 0172; also see rationale in claim 7 above), as well determining a directional line towards the source by observing the peak of distribution (Paragraph 0083), but fails to disclose spearing a vector through the maximum VOC concentrations in each of the juxtaposed Gaussian curves in each scanned plane. However, Kasten discloses raster scanning (Paragraph 0061), as well as scanning at different heights (Paragraph 0054). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Verbeck to include using a vector to point through the maximum concentrations in multiple Gaussian distributions in different scanning planes. The motivation to do this would be to accurately determine the leak source as well as the characteristics. For instance, if a scan plane that is higher in elevation and a scan plane at a lower elevation have maximum concentrations that are far apart, this might indicate how much the leak is being affected by a strong wind. Also, by tracing a line through each of the maximum concentrations in each plane, the source can be easily found as concentration intensity will increase as one gets closer to a leak (higher PPM).

Response to Arguments
6.	Applicant’s arguments filed 03/29/2022 have been fully considered but they are not persuasive.

7.	Applicant’s arguments with respect to the prior art combination not teaching the disclosed limitations have been considered but are not persuasive. Applicant is arguing that the prior art combination doesn’t explicitly teach a first, second, and third scanning plane. However, these arguments were directed towards the Office Action on page 4 with regards to claim 5, which has since been canceled and rolled into claim 1. Examiner has provided a more thorough reason for obviousness as seen above in claim 1 using the same art and citation, however, the examiner will discuss the reasoning here as well.
	With regards to the failure to disclose an explicit first, second, and third scan plane, Kasten discloses scanning at a first height but also discloses scanning at a lower height to increase the resolution of the scan (Paragraph 0054). The obviousness for a first, second, and third scanned plane is for an increased resolution of the scanned data. If the results of the first scan at the first height (first scan plane) do not generate adequate data, the vehicle can move to a lower height for a second scan (second scan plane). It follows that if the data from the second scan is still not sufficient, then an even lower height of a scan (third scan plane) may be needed. In fact, one could perform hundreds of different planar scans to increase the resolution of the data such that the VOC leak is fully characterized.

	Applicant is also arguing that the prior art combination does not teach the limitations of the independent claims. However, it is clearly shown that the prior art combination of Verbeck and Kasten discloses each and every limitation of the independent claims as well as the dependent claims.

	Applicant is further arguing that claims 14 and 20 were not addressed in the previous Office Action. However, they are clearly addressed on Page 5 of the previous Office Action. Furthermore, the Applicant has since added two new claims that are dependent on claim 1, one of which has similar limitations to claims 14 and 20. As such, the rejection of the claims 10, 11, and 13-15, as well as 16, 19, and 20 are now based on claims 1-3, 6-9, 21, and 22 since they now have similar subject matter. Therefore, the Applicant’s arguments are moot because the prior rationale for rejection is not applicable to the current claim set.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10962437 B1, by Nottrott et al., is relevant to the current application because it discloses a system for detecting a leak, as well as determining a gas peak.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664